The opinion of the court was delivered by
Royce, J.
The motion to dismiss has not been urged in this court, and will be treated as having been rightly overruled. And under the modern practice in this state, the submission and award were properly admitted in evidence, without regard to their validity in point of law, since they were, in no respect, inconsistent with the declaration, and tended to support it If they were legally invalid, it was for reasons apparent upon the face of the declaration. It is contended that the arbitrators should have simply decided the fact, whether Robinson had paid over the fifty dollars to Onion. And if this position were well taken, the award might fee objected to as evidence, in reference either to the submission or the declaration. But the award proves to be consistent with both. The submission provided for an award of damages, which could only mean the debt and interest claimed of Robinson ; and the declaration alleges the submission in that general manner, which has always been supposed to authorize the reception of an award in evidence, directing money to be paid, or specific acts to be performed. In short, we regard the submission, the award, and the declaration, as being, in all essential particulars, consistent and harmonious.
The questions to be considered arise upon the motion in arrest. An.d first, in reference to the submission. If Robinson had not paid over the money, as he claimed to have done, he owed it to Onion and Wheeler jointly. And the question arises, whether Onion alone could submit the controversy to arbitration. It is clear that, without authority for that purpose, he could not bind Wheeler, so as to conclude him by the award, if it should find the money paid over by Robinson. And since it does not appear that he 2’>rofessed or undertook to bind him, we discover nothing secured to Robinson by the contract of submission, as a consideration, or equivalent, for his promise to perform the award. The submission is apparently destitute of mutuality. It is true, that Onion promised to perform the award on his part; but what was that performance to be, judging from *514the submission as alleged ? Simply to receive the money if awarded to him. But if Robinson should prove before the "arbitrators that he had already paid it over, the submission provided no indemnity for him, but left him liable, as before, to the joint suit of Onion & Wheeler. And if the award might have obviated this difficulty, by directing some discharge or indemnity from Onion to Robinson, it failed to do so, and merely directed payment of the money by Robinson.
2. As to the award. The objection is, that it is neither mutual nor final. To this it is answered, and is doubtless true, in ordinary cases, that where a single claim is submitted, and the arbitrator finds a sum due upon it, an award of payment is sufficiently mutual and final. The reason is, that, in such a case, the award becomes the legal evidence of the debt; so that when the debt is paid, the debtor’s obligation and discharge will both rest upon the award. But in the present case, though the award is understood to have found a debt due from Robinson, it was not due to Onion alone, but to him and Wheeler. And though payment of that debt to Onion, in pursuance of the award, would operate to discharge Robinson, yet his discharge would not rest upon the award, but upon the prior and continuing right of Onion, as one of the joint creditors, to receive payment of the debt for himself and "V^heeler. Thus it would seem that no protection or benefit, whatever, could result to Robinson from the submission or award. It is not perceived that the rights or liabilities of the parties were affected by either.
The judgment of the county court is therefore reversed., and judgment on the verdict arrested.